Citation Nr: 0718586	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  04-23 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1946 to 
April 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.

The appellant's representative, in his October 2004 Statement 
of Accredited Representative in Appealed Case, has raised the 
issue of entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 2002).  
This matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was in effect for chronic obstructive pulmonary disease 
(COPD) as secondary to service-connected nicotine dependence, 
rated as 100 percent disabling; nicotine dependence, rated as 
non-compensable; and rheumatic fever, rated as non-
compensable.

2.  The Certificate of Death reflects that the veteran died 
at the age of 75 in March 2003.  The immediate cause of death 
was COPD.  There were no other conditions contributing to 
death.  

3.  The appellant's claim was received after June 9, 1998.

4.  The veteran's service-connected rheumatic fever was not 
the immediate or underlying cause of the veteran's death, and 
was not etiologically related to the cause of death; the 
veteran's service-connected rheumatic fever did not 
contribute substantially or materially to cause the veteran's 
death and was not of such severity that it resulted in 
debilitating effects and a general impairment of health to an 
extent that it rendered the veteran materially less capable 
of resisting the effects of the other disease causing death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1103, 1110, 1310 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.300, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify appellants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) 
(2006).  The United States Court of Appeals for Veterans 
Claims (Court) has held that this notice must be provided to 
an appellant before the initial, unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(AOJ).  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  Regulations also dictate that VA has a duty 
to assist appellants, essentially providing that VA will make 
reasonable efforts to assist an appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(c) 
(2006).  

In the present case, the issue on appeal arises from a claim 
for service connection for cause of death.  The Board notes 
that the appellant's claim was received in April 2003.  In 
May 2003, prior to its adjudication of this claim, the AOJ 
provided notice to the appellant regarding VA's duty to 
notify and to assist.  Specifically, the AOJ notified the 
appellant of information and evidence necessary to 
substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
appellant was expected to provide.  The appellant was advised 
to notify VA of any information or evidence she wished VA to 
retrieve.  Thus, the Board finds that the content and timing 
of the May 2003 notice comports with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Additionally, the veteran's service medical records and 
pertinent post-service medical records have been obtained, to 
the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  
 
In the circumstances of this case, additional efforts to 
assist the appellant in accordance with the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant at every stage of this case.  
Therefore, the Board finds that VA has done everything 
reasonably possible to assist the appellant with respect to 
her claim.  



II.  Service Connection

A.  Evidence

Correspondence from the veteran reflects that the veteran 
reported that he began smoking cigarettes during service, and 
became addicted to nicotine as a result.  Competent medical 
evidence of record and the veteran's own statements reflect 
that he was a heavy smoker for several decades.

The appellant maintains that the veteran began to smoke 
cigarettes while in service, and as a result he developed 
nicotine dependence which ultimately produced the condition 
which led to his death.  Her claim was filed after a June 9, 
1998 change in law which bars claims for compensation or DIC 
based on the use of tobacco products.  See 38 U.S.C.A. § 1103 
(West 2002); 38 C.F.R. § 3.300 (2006).

In December 1997, Dr. D. Y. R., M.D. opined that "[The 
veteran] is a 69-year-old gentleman who has been smoking for 
some time.  He states he started smoking when he joined the 
Service years ago.  This gentleman has chronic obstructive 
pulmonary disease."  The physician goes on to state that, 
"I feel that he has chronic obstructive pulmonary disease 
secondary to his smoking."

An April 1998 VA examination report yielded a diagnosis of 
nicotine dependence and COPD which were related to service.  

In a September 1998 rating decision, the RO granted service 
connection for nicotine dependence under the law as in effect 
prior to June 9, 1998, as the original claim was received in 
January 1998.  The RO also granted service connection for 
COPD on the basis that it was due to the nicotine addiction 
and assigned a 100 percent rating.  

According to the March 2003 Certificate of Death, the 
immediate cause of the veteran's death was COPD.  There were 
no other conditions contributing to death.  A physician 
signed this Certificate of Death and the information 
contained therein is considered to be competent medical 
evidence.  Health professionals are experts and are presumed 
to know the requirements applicable to their practice and to 
have taken them into account in providing a diagnosis.  Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

B.  Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it must contribute substantially or materially; it is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.312 (2006).

In this case, the record shows that the veteran began smoking 
while on active duty, and that he developed COPD secondary to 
his nicotine dependence.  As noted, he was service-connected 
for COPD on this basis.  The record further demonstrates that 
the veteran's COPD was ultimately the cause of his death.  
The appellant and her representative contend that, because he 
was service-connected for COPD, which was the primary cause 
of his death, service connection for the cause of the 
veteran's death, and DIC benefits, should be awarded.

When a veteran dies from a service-connected disability, that 
veteran's surviving spouse is eligible for DIC.  38 U.S.C.A. 
§ 1310(a) (West 2002).  A claim for DIC is treated as an 
original claim by the survivor, independent of claims for 
service connection brought by the veteran during his 
lifetime, and unprejudiced by any adjudications concerning 
such claims.  See 38 C.F.R. § 20.1106 (2006).  See Stoll v. 
Nicholson, 401 F.3d 1375, 1380 (Fed. Cir. 2005); Kane v. 
Principi, 17 Vet. App. 97 (2003).

However, for claims received by VA after June 9, 1998, a 
disability or death will not be considered service-connected 
on the basis that it resulted from injury or disease 
attributable to the veteran's use of tobacco products during 
service.  See 38 U.S.C. § 1103 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.300 (2006).

As a result, a determination regarding any claim for DIC must 
be made pursuant to the regulations as they existed at the 
time that claim was filed, and in this case, the appellant 
filed her claim well after the effective date of 38 U.S.C. § 
1103, June 9, 1998.  

The Court has held that 38U.S.C. § 1103(a) precludes service 
connection for purposes of a DIC claim filed after June 9, 
1998 that is based upon a veteran's service-connected 
disability or death which is capable of being attributed to 
the veteran's in-service use of tobacco products.  Kane, 
supra.

Although this regulation does not apply to veterans 
themselves, who have established service connection for their 
disabilities prior to the enactment date of § 1103(a), June 
9, 1998, even if the disability was attributable to tobacco 
use during the veteran's military service, it does apply to 
the survivors of such veterans.  See Stoll v. Nicholson, 401 
F.3d 1375 (Fed. Cir 2005).  When the appellant is the 
survivor, not the veteran, § 1103(a) is applicable.  See 
Stoll.  "The intent of § 1103(a) is to address new claims of 
service connection, not the claims of living veterans who 
have already had adjudicated the issue of service 
connection."  Stoll, supra.  The Federal Circuit stated that 
"...it is clear that survivors of such veterans do not inherit 
the veteran's prior service-connection status for purposes of 
DIC claims.  The veteran's entitlement and a survivor's 
entitlement are two different claims."  Stoll.

The Board notes that service connection is permitted for 
secondary disabilities after the effective date of the law 
prohibiting service connection for nicotine claims.  
Specifically, VAOPGCPREC 6-2003 (October 28, 2003) held that 
neither 38 U.S.C. § 1103(a), which prohibits service 
connection of a disability or death on the basis that it 
resulted from injury or disease attributable to the use of 
tobacco products by the veteran during service, nor VA's 
implementing regulations at 38 C.F.R. § 3.300, bar a finding 
of secondary service connection for a disability related to 
the veteran's use of tobacco products after the veteran's 
service, where that disability is proximately due to a 
service-connected disability that is not service connected on 
the basis of being attributable to the veteran's use of 
tobacco products during service.  However, in this case, the 
veteran's death was not from a disability which is 
proximately due to a service-connected disability that is not 
service-connected on the basis of being attributable to the 
veteran's use of tobacco products during service.  The sole 
cause of the veteran's death was COPD (which was service-
connected on the basis of being related to nicotine 
dependence).  This is supported by the competent medical 
evidence.  See medical opinion letter dated December 1997 of  
Dr. D. Y. R., M.D., and VA examination report dated in 
April 1998.  

Although the veteran was also service-connected for rheumatic 
fever, rated as non-compensable from April 1947, there is no 
competent medical evidence establishing that this disability 
caused or contributed substantially or materially to cause 
the veteran's death and it was not of such severity that it 
resulted in debilitating effects and a general impairment of 
health to an extent that rendered the veteran materially less 
capable of resisting the effects of other disease causing 
death.  Rather, as noted, the competent medical evidence 
established that COPD was the sole cause of death.  

After a review of the evidence, the Board finds that the 
veteran's death was caused by a service-connected condition 
(COPD) attributable to tobacco products, and therefore the 
appellant is, unfortunately, statutorily prohibited from 
receiving DIC pursuant to 38 U.S.C. § 1103(a).  See Kane, 
supra; Stoll, 401 F.3d at 1380.  The medical evidence does 
not show that the veteran's death was attributable to other 
non-tobacco-related causes related to service.  Thus, service 
connection for the cause of the veteran's death is not 
warranted.


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


